  Case 4:16-cv-00151-A Document 241 Filed 09/10/20   Page 1 of 4 PageID 9838




                                                                SEP 1 0 2020
SALVADORA ORTIZ AND THOMAS           §
SCOTT, ON BEHALF OF THEMSELVES       §                 CLERK,   U.S.15isr--·=.--'
AND ALL OTHERS SIMILARLY             §                  By _                   RICI COURT
SITUATED,                            §
                                     §
                                                                   f>q1u1.1·
                                                                                     -
           Plaintiffs,               §
                                     §
vs.                                  §   NO. 4:16-CV-151-A
                                     §
AMERICAN AIRLINES, INC.,             §
ET AL.,                              §
                                     §
           Defendants.               §




                                   ORDER

      On August 18, 2020, defendant American Airlines Federal

Credit Union ("Credit Union")      filed its bill of costs. On August

19, 2020, defendants American Airlines, Inc., and American

Airlines Pension Asset Committee (together,          "American") filed

their bill of costs. On August 25, 2020, plaintiffs, Salvadora

Ortiz and Thomas Scott, filed their omnibus opposition to the

bills of costs. By order signed August 26, 2020, the court

ordered expedited responses to plaintiffs' opposition. The court

has now received and reviewed such responses and finds that

costs should be taxed as discussed herein.

      In the Fifth Circuit, a losing party must overcome a strong

presumption that the prevailing party is entitled to be awarded

costs. Schwarz v. Folloder, 767 F.2d 125, 131 (5 th Cir. 1985);
 Case 4:16-cv-00151-A Document 241 Filed 09/10/20   Page 2 of 4 PageID 9839


Walters v. Roadway Express, Inc., 557 F.2d 521, 526 (5 th Cir.

1977). The good faith of the plaintiffs in pursuing their claims

is not a reason to decline to tax costs. Pacheco v. Mineta, 448

F.3d 783, 794 (5 th Cir. 2006). Nor is the parties' relative

financial circumstances relevant. Moore v. CITGO Ref.          &   Chems.

Co., L.P., 735 F.3d 309, 319-20      (5 th Cir. 2013). The court is not

persuaded by plaintiffs' arguments that costs should be denied

or reduced on any equitable basis.

     Plaintiffs object to the copying charges of $1,433.17

submitted by Credit Union. As Credit Union notes, its counsel

verified that the copies were necessarily obtained and charges

incurred. In its response, it notes that the copying was done in

July, at a time when the parties were involved in extensive

trial preparation activities. The court set relatively short

deadlines. Plaintiffs have not shown that the charges are

unreasonable.

     Plaintiffs further object to Credit Union's bill of costs

including a charge of $840 for the deposition of Francis

Longstaff. At the time the deposition was obtained, it was

anticipated that Longstaff would be testifying as an expert in

the case. See Fogelman    V.   ARAMCO, 920 F.2d 278, 285 (5 th Cir.

1991). Plaintiffs also object to the costs for expedited

transcripts. The court is satisfied that expedited transcripts

                                     2
 Case 4:16-cv-00151-A Document 241 Filed 09/10/20   Page 3 of 4 PageID 9840


were necessarily incurred due to the court's short deadlines.

Credit Union has not explained, however, why additional costs

for realtime transcription and rough transcripts were necessary.

Accordingly, the court is disallowing such costs, which total

$1,665.05.

        As for American's bill of costs, plaintiffs first object to

costs incurred for admissions pro hac vice. The court is

satisfied that such costs are properly taxed as fees of the

clerk. 28 u.s.c. § 1920(1); HEI Res. E. OMG Joint Venture v. S.

Lavon Evans, Jr. Operating Co., No. 5:07-CV-62, 2010 WL 536997,

at *4    (S.D. Tex. Feb. 10, 2010); Butler v. MBNA Tech., Inc., No.

3:02-CV-1715-H, 2004 WL 389101, at *3       (N.D. Tex. Mar. 1, 2004).

        Plaintiffs also object to the costs of the Longstaff

deposition and additional costs incurred for the depositions. As

stated, the court is satisfied that defendants anticipated that

Longstaff would be offering expert testimony in the case.

American does not address the specific deposition costs to which

plaintiffs object, namely the realtime and rough transcript

charges. Accordingly, the court is disallowing such costs, which

total $4,124.70.

        Finally, plaintiffs object to American's copying costs.

American's counsel declared under penalty of perjury that the

costs were necessarily incurred. The copying charges are

                                     3
 Case 4:16-cv-00151-A Document 241 Filed 09/10/20   Page 4 of 4 PageID 9841



itemized and plaintiffs do not point to any charges that were

excessive or inappropriate.

     The court ORDERS that costs be taxed against plaintiffs,

jointly and severally, and in favor of Credit Union in the

amount of $10,551.37, and in favor of American in the amount of

$18,098.06.

     SIGNED September 10, 2020.




                                  u




                                      4
